Citation Nr: 0532542	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  03-22 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for United States Department 
of Veterans Affairs (VA) benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and niece


INTRODUCTION

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 2003 decision of the Regional Office 
(RO) of the Department of Veterans Affairs (VA), in Manila, 
the Republic of the Philippines, which denied legal 
entitlement to VA benefits.

In June 2005, the appellant presented testimony at a personal 
hearing before the undersigned Veterans Law Judge at the 
Manila RO.  A transcript of that hearing has been associated 
with the claims folder.


FINDINGS OF FACT

The service department has certified that the appellant had 
no recognized service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.


CONCLUSION OF LAW

The criteria to qualify as a veteran for the purpose of 
entitlement to basic eligibility for VA benefits have not 
been met.  38 U.S.C.A. §§ 101, 107 (West 2002); 38 C.F.R. 
§§ 3.1, 3.40, 3.41, 3.203 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in September 2002; a 
decision in January 2003, a statement of the case in July 
2003; and a supplemental statement of the case in May 2004.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  

The Board notes that the disposition of this case is based 
upon the operation of law. Th appellant has not achieved 
predicate status as a veteran under the law.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the notice provisions of the 38 U.S.C.A. § 5103 have no 
effect on an appeal where the law, and not the underlying 
facts or the development of the facts, is dispositive of the 
matter.  Manning v. Principi, 16 Vet. App. 534 (2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 
Vet. App. 227 (2000).  Nonetheless, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.

The appellant challenges the January 2003 RO determination 
that he did not have qualifying military service for basic 
eligibility to VA benefits.  The appellant contends that he 
is eligible for VA death benefits by virtue of alleged 
service in B Company, 1st Battalion, 31st Infantry of the 
Commonwealth of the Philippines Army during World War II.

In support of his claim, the appellant has submitted a copy 
of a certificate from the Commonwealth of the Philippines, 
Philippine Army, and copy of an Affidavit for Philippine Army 
Personnel, which purport to verify his alleged service.

In addition, during his June 2005 hearing before the 
undersigned, the appellant indicated that he was receiving 
5,000 pesos a month from the Philippine government based on 
his service during World War II and that he served as a type 
of military police and engaged in combat with the Japanese 
during World War II.

Eligibility for VA benefits is based on statutory and 
regulatory provisions which define an individual's legal 
status as a veteran of active military service.  38 U.S.C.A. 
§§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6 (2005).

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d) (2005).  The term "veteran of any war" means any 
veteran who served in the active military, naval, or air 
service during a period of war.  38 C.F.R. § 3.1(e) (2005).

In addition, service in the Philippine Scouts and in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, including recognized 
guerrilla service, may constitute recognized service in the 
armed forces of the United States for VA purposes.  38 C.F.R. 
§§ 3.40, 3.41 (2005).  However, such service must be 
certified as qualifying by appropriate United States military 
authority.  38 C.F.R. § 3.203 (2005).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions:  
(1) the evidence is a document issued by the service 
department, (2) the document contains needed information as 
to length, time and character of service, and (3) in the 
opinion of the VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a).

When a claimant does not submit evidence of service or the 
evidence submitted does not meet the regulatory requirements, 
VA shall request verification of service from a service 
department.  38 C.F.R. § 3.203.  With respect to Philippine 
service, certifications by the service department will be 
accepted as establishing periods of recognized service as a 
Philippine Scout, a member of the Philippine Commonwealth 
Army serving with the Armed Forces of the United States, or 
as guerrilla.  38 C.F.R. §§ 3.40, 3.41.

Philippine veterans are not eligible for veterans benefits 
unless a United States service department documents or 
certifies their service.  Soria v. Brown, 118 F. 3d 747, 749 
(Fed. Cir. 1997).  A service department determination as to 
an individual's service shall be binding and conclusive on 
VA.  VA does not have the authority to alter the findings of 
the service department.  Dacoron v. Brown, 4 Vet. App. 115, 
120 (1993); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

In the instant case, because the appellant did not submit 
service information meeting the criteria of 38 C.F.R. 
§ 3.203(a), the RO requested verification of the appellant's 
claimed military service from the National Personnel Records 
Center (NPRC).

The NPRC certified that the appellant had no service as a 
member of the Philippine Army, including the recognized 
guerrillas, in the service of the U.S. Armed Forces.  A 
subsequent request was submitted using an alternate spelling 
of the appellant's name and the resulting certification also 
found that the appellant had no service as a member of the 
Philippine Army, including the recognized guerrillas, in the 
service of the U.S. Armed Forces.

As noted above, a service department determination as to 
whether an individual had qualifying service is binding on 
VA.  The appellant has not submitted any additional 
information that would warrant a additional requests for 
verification.

The Board notes that the copies of a certificate and 
affidavit submitted by the appellant fail to satisfy the 
requirements of 38 C.F.R. § 3.203 as acceptable proof of 
service, as they are is not official documents of the 
appropriate United States service department, but rather 
documents from the Philippine government.  Therefore, those 
documents may not be accepted by the Board as verification of 
service for the purpose of receiving VA benefits.

In short, based upon the record in this case, the Board 
concludes that the appellant had no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the U.S. Armed Forces.  Thus, 
he is not considered a veteran for the purpose of 
establishing basic eligibility to VA benefits.  

In a case where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Therefore, the Board finds that the 
appellant's claim for entitlement to basic eligibility for VA 
benefits must be denied as a matter of law.  


ORDER

Basic eligibility for VA benefits is denied.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


